Citation Nr: 0208566	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-32 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for venous stasis disease 
status post pulmonary emboli with residuals and status post-
phlebitic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his ex-wife, his brother and W.B.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to January 
1953.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In January 2000, another 
member of the Board determined that the veteran had submitted 
a well-grounded claim for service connection for a leg 
condition, to include ulcers and phlebitis, and remanded the 
underlying issue as appearing on the title page of this 
decision for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  The undersigned will 
frame the issue as that appearing on the prior Board 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record linking the 
veteran's currently diagnosed venous stasis disease status 
post pulmonary emboli to his service or any incident therein.


CONCLUSION OF LAW

Venous stasis disease status post pulmonary emboli was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the veteran was notified 
of the evidence needed to support his claim in copies of the 
April 1997 rating decision sent to him and in the Statement 
of the Case issued in October 1997, and the Supplemental 
Statements of the Cases issued in January 1998 and August 
2001.  The veteran was provided a personal hearing in January 
1998 and a videoconference hearing before the undersigned 
Member in March 2002.  He was afforded a VA examination in 
January 2001.  The veteran has submitted private treatment 
records and VA has made several attempts to obtain other 
private treatment records identified by the veteran.  In 
correspondence and during his March 2002 hearing, he 
indicated that several of his previous physicians had died 
and their records were destroyed.  The veteran's VA treatment 
records have been associated with the claims folders.  In 
response to the Board's request, a VA medical opinion was 
provided in March 2001 and the veteran was afforded an 
opportunity to respond to the opinion.  The Board finds that 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claim.  Since the veteran has not indicated that there is any 
further relevant evidence available, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Factual Background

In his January 1952 medical history report, the veteran 
indicated that he was in poor health.  He denied any cramps 
in his legs, lameness or foot trouble.  His January and 
August 1952 preinduction examination reports show his lower 
extremities were evaluated as normal and that he had scars on 
his right lower leg.  A September 1952 treatment record 
indicates the veteran had previous sores on his legs, which 
healed as scars.  His boots caused discomfort in the areas of 
his scars.  An examination revealed smooth areas of scars, 
two on the right leg and one on the left leg.  He was given a 
profile not to wear boots.  He was also placed on light duty 
because of a back disability.  A November 1952 medical 
evaluation shows the veteran legs were weakened from former 
sores and a consequent bone scrapping operation.  A January 
1953 mental hygiene consultation report indicates the veteran 
had some organic basis for his symptoms but that the symptoms 
were out of proportion to the findings.  The examiner noted 
that the veteran had rather extensive scars of old ulcers on 
the shins of both legs that would undoubtedly be sensitive to 
combat boots.  The veteran noted that he was prone to injury 
in these areas.  He also gave a history of having been 
dragged under a hay-raking machine at the age of 19.  The 
diagnosis was lack of physical stamina, as demonstrated by 
his profile and back and leg complaints.  These disabilities 
were deemed not in the line of duty and assessed as existing 
prior to service.  The veteran was discharged due to his 
physical condition.

The veteran initially filed a claim for compensation in 
October 1961 for aggravation of scars on the right leg.  A 
November 1961 VA compensation examination report shows no 
pertinent findings with regard to and residuals of ulcers on 
his lower extremities.  A November 1961 rating decision 
denied service connection for right leg scars.

Statements submitted in December 1961, from the veteran's 
father and mother-in-law, indicate he injured his legs in 
service and his legs never properly healed.  His father 
indicated that the veteran's legs became easily infected and 
his mother-in-law stated he was unable to work after service 
because of his back and leg disabilities.

In March 1967, the veteran submitted a claim for service 
connection for sores to both legs.  

Letters received in April 1967, from the veteran's treating 
private physicians, are silent with regard to any lower 
extremity sores or scars.  

VA examinations conducted in October 1968 show no lower 
extremity complaints, other than left leg numbness associated 
with a back disability.  During his February 1969 VA 
examination, the veteran complained of edema of his feet and 
legs when on his feet.  The examiner noted that an evaluation 
for varicose veins was normal, as was the evaluation of the 
veteran's skin.  The only notation of any lower extremity 
disability was again left leg numbness associated with the 
back disability.  A June 1969 VA evaluation of the veteran 
notes he had right tibial osteomyelitis as a child.  There 
were no associated findings noted.

Everett O. Jeffreys, in a November 1969 neurosurgery 
evaluation of the veteran, noted that all the extremities had 
low skin temperatures and there was some discoloration in the 
lower extremities.

During his October 1970 VA orthopedic examination, the 
veteran reported that since a re-operation in November 1969 
for a back condition, he had been completely helpless.  He 
appeared for the examination in a wheelchair.  He complained 
that both legs were severely impaired and that his feet 
swelled.  Examination of the skin revealed weeping trophic 
ulcers over the anterior tibial area of both legs.  Pedal 
edema in both ankles was also noted during the examination.  
The diagnoses included bilateral trophic ulcers. 

In an April 1971 rating decision, the RO denied service 
connection for a leg condition.  It was determined that there 
was no evidence showing that the conditions noted in service 
had any relationship to the current leg condition.

Statements from the veteran's wife, mother-in-law, brother 
and friends, submitted in January 1972, note that the veteran 
had experienced leg pain in service.  His wife and a friend 
who had basic training with the veteran, both stated that the 
veteran was given low quarter shoes to wear during basic 
training because of the sores and scars on his legs.  

A May 1974 VA hospital summary shows the veteran underwent 
treatment for an exacerbation of chronic bilateral 
thrombophlebitis.  He gave a history of having problems with 
his legs since early childhood and having undergone a 
stripping of his varicosities in 1973.  Since that time, his 
thrombophlebitis seemed to worsen.  An October 1974 discharge 
summary, reported by Sidney H. Westbrook, M.D., shows the 
veteran underwent placement of Mobin-Uddin Vena Cava umbrella 
for pulmonary embolus from deep veins in the lower 
extremities.  The discharge diagnoses also include chronic 
thrombophlebitis in both lower extremities.  A January 1975 
examination report from Dr. Westbrook indicates the veteran 
had long-standing venostatic ulcers in both lower extremities 
with venous varicosities.  The diagnoses include bilateral 
venous varicosities of the lower extremities with venostatic 
ulcers and old pulmonary emboli as well as arteriosclerotic 
vascular disease in both lower extremities and generalized 
metabolic defect.  

An August 1975 rating decision denied service connection for 
the veteran's bilateral leg condition.  He was notified of 
the decision in September 1975.

Later VA and non-VA treatment records show ongoing treatment 
for the veteran's diagnosed chronic venous stasis ulcers and 
insufficiency with thrombosis and pulmonary emboli.  These 
records indicate various dates as the onset of his disease.  
A November 1975 VA hospital summary shows the veteran had 
recurrent thrombophlebitis in both legs since 1969.  In a 
March 1977 the veteran reported off and on phlebitis for 6 
years.  A December 1983 VA discharge summary notes the 
veteran's history of 20-year plus history of ulcerations.  He 
reported he first developed leg ulcers in 1968 during a July 
1984 VA hospitalization.  A December 1986 VA general surgery 
clinic progress note shows he had chronic venous ulcers in 
both legs for 15 years.  A September 1987 VA psychiatric 
examination report notes he had a history of leg ulcers for 
30 years.  An August 1984 North Side Hospital history 
indicates the veteran had stasis ulcers since 1977.  Another 
North Side history, dated in March 1986, shows his stasis 
ulcers were present since the 1940's.  A January 1988 
physical therapy evaluation at North Side Hospital also notes 
the veteran stated he had had bilateral leg problems since 
the 1940's.  

In May 1992, the veteran attempted to reopen his claim for 
service connection for leg ulcers and a leg condition.  The 
next month VA advised him that his claims had been denied 
previously, and that he must submit new and material evidence 
to reopen the claim.  In March 1997, the veteran initially 
submitted his claim for service connection for phlebitis.  

Statements received in November 1997 from two of the 
veteran's brothers, a sister, sister-in-law, and a friend, 
indicate that the veteran returned from service wearing 
slippers because of ulcers on his legs and feet.  He had 
difficulty walking or working because of his legs.  His 
friend knew him only since 1959 when they attended barber 
school together.  The friend stated the veteran missed 
several days of class because of his legs.  He told the 
friend that it was due to the phlebitis and ulcers on his 
legs and ankles.  

During his January 1998 personal hearing, the veteran 
testified that his inservice difficulty wearing military 
boots directly led to his later development of phlebitis.  He 
stated he had a small scar when he entered service, but no 
leg ulcerations.  His leg problems began three months after 
his entrance in service.  He went to the dispensary eleven 
times and was restricted to light duty and wearing slippers 
the last time.  He testified that his skin cleared between 
the years 1953 and 1959 and that he had subsequently had nine 
different skin grafts.  His ex-wife testified that she and 
the veteran were married approximately 2 1/2 years prior to his 
enlistment in service and that he had no problems with his 
legs prior to then.  Approximately three months after his 
entrance into service, he first mentioned having problems 
with his legs.  He was unable to wear shoes because the 
ulcers were so big.  She believed he went for treatment of 
his ulcers sometime in the later part of 1953, but that the 
treating physician had since died.  Finally, the veteran's 
brother testified that the veteran had no problems with his 
legs at the time of his enlistment into service, but that he 
was unable to wear shoes at the time of his discharge because 
of open sores on his feet and ankles.  His military boots had 
irritated him.

A January 2001 compensation examination of the veteran's 
arteries and veins, notes that the veteran reported that he 
developed some leg ulcers at the tops of his combat boots 
during basis training in the early 1950's.  The report notes 
that, according to affidavits, he returned home with raw-
looking areas at the tops of the combat boot and "shanks" 
in the middle part of the calves.  These apparently healed 
and subsequent examinations in the late 1950's and 1960's 
make no mention at all of any kind of venous disease of the 
lower extremities until the late 1960's.  The report notes 
the veteran had been treated off and on for the past 30 years 
with a variety of treatments including skin grafting, Unna 
boots, and other usual treatments.  The diagnosis was venous 
stasis disease status post pulmonary emboli with residuals.  
The examiner opined that that the veteran's present venous 
stasis disease and post-phlebitic syndrome developed long 
after his service and was not in any way related to or 
aggravated any problem he developed in service.  In a March 
2001 addendum, the examiner specifically noted that the 
veteran's claims file and the remand were reviewed in 
reaching his opinion.  

During his March 2002 videoconference hearing before the 
undersigned Member, the veteran testified that he had been a 
shipping clerk at a cotton mill for three years prior to 
being drafted in 1952.  His preservice employment required 
him to walk a lot.  During basic training he developed 
problems with ulcers about 4 1/2 months after he began.  His 
feet began to swell and he had a raw spot on his shins.  He 
went to the dispensary several times and had his feet wrapped 
with instructions to stay off his feet.  He was subsequently 
given a medical discharge and returned to his previous job, 
but had to quit within two weeks because his legs were 
swollen and had broken down.  He was subsequently treated 
with Unna boots, 7 skin grafts and specifically had 63 hours 
of hyperbaric treatment in 1959.  He testified that his 
earliest treatment records were unavailable because those 
physicians had died and their records were destroyed.  He 
believed his veins were first stripped in the early 1960's 
and later in 1976.  He denied any serious injuries or 
treatment prior to service.  He believed the earliest 
available treatment records were dated in 1978.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the medical evidence of record does not 
link the veteran's current venous stasis disease to his 
service or any incident therein.  In fact, the January 2001 
VA examiner, after reviewing the veteran's claims files and 
examining him, concluded that his current venous stasis 
disease status post pulmonary emboli with residuals developed 
long after his service and was in no way related to or 
aggravated the veteran's problem developed in service.  In 
this respect, although several treatment records indicate a 
20 + year history of venous stasis ulcers, these records are 
clearly relying on the veteran's stated history.  Evidence, 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, no competent medical evidence has been presented 
linking the present venous stasis disease and status post 
phlebitic syndrome to the veteran's service or any incident 
therein.  Accordingly, the claim for service connection for 
venous stasis disease status post pulmonary emboli with 
residuals and status post phlebitic syndrome must be denied.


ORDER

Service connection for venous stasis disease status post 
pulmonary emboli with residuals and status post phlebitic 
syndrome is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

